Citation Nr: 1108183	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-13 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to January 1970, including a tour in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was previously before the Board in April 2010 at which time it was remanded to the RO for further development.  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has PTSD that is causally related to combat experience in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board is rendering a decision in favor of the Veteran, granting service connection for PTSD.  Therefore, a further discussion of the VCAA duties is unnecessary.

Service Connection - Applicable Law and Regulations 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  With respect to the relationship, or "nexus," between his acquired psychiatric disorder and military service, he essentially attributes his mental illness to two, in-service stressors, namely (1) his combat experiences in Vietnam, including witnessing the death of a fellow service member and being exposed to death, gunfire, and mortars and (2) psychological symptoms of fear and anxiety related to the in-service accusations and determinations regarding homosexuality and subsequent harassment and alienation.  See Statement in Support of Claim, February 2006.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

Facts and Analysis 

The Veteran's service personnel records confirm he had a tour in Vietnam from January 1969 to January 1970.  His DD Form 214 shows that his military occupational specialty (MOS) was field wireman in an infantry unit and that he was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  There is also evidence of record establishing the unit to which the Veteran was assigned, 313th Signal Company, 99th Light Brigade, was exposed to enemy fire in August and September 1969.  His mere presence with his unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). It is noted that the RO has also conceded that the Veteran engaged in combat. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service personnel records also document the fact that the Veteran was formally accused of being a homosexual.  His records also show he was, consequently, subject to a psychiatric examination, and the November 1969 Report of Psychiatric Examination reflects a diagnosis of homosexuality.  Subsequent November and December 1969 records reflect that the Veteran was to be separated from service subject to AR 635-89.  As mentioned, the Veteran's service records document that he was in Vietnam and not discharged until January 1970, which suggests he was still serving with the same unit under the above-noted circumstances. 

In addition, the Veteran asserts that while serving alongside his fellow service members after having been determined to be a homosexual, he experienced anxiety and fear associated with alienation and other service members' expressions of hostility towards him as a homosexual.  See January 2006 Statement in Support of Claim (VA Form 21-4138).  Therefore, there is competent evidence the Veteran was subject to alienation and hostility and experienced psychological symptoms while in service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."). 

In this case, the Board finds that service connection for PTSD is warranted on a direct basis.  

First, the record contains credible supporting evidence that the claimed in-service stressors actually occurred and that they are consistent with the places, types, and circumstances of service.  Indeed, the evidence outlined above confirms that the Veteran was a field wireman in an infantry unit and that the unit to which he was assigned was exposed to enemy fire.  Furthermore, the Veteran has provided credible testimony regarding his exposure to death, mortars, and gunfire while serving in a combat zone.  His mere presence with his unit at the time such attacks occurred corroborates his statements that he experienced such attacks personally.   In addition, the Veteran has provided statements regarding the psychological symptoms (i.e., fear, hostility, alienation, etc.) he experienced as a result of being diagnosed as a "homosexual" during service.  Again, the Veteran is competent to report on such matters and the Board has no reason to question the credibility of his assertions regarding his exposure to combat.   

In addition to evidence establishing that the in-service stressors actually occurred (and that they are consistent with the places, types, and circumstances of service) the record also reflects a current PTSD diagnosis.  

Indeed, post-service VA treatment records show that the Veteran first received a PTSD (DSM-IV) diagnosis in August 2005 and that he has been treated since that time for related symptomatology.  See, e.g., November 2009 and May 2010 "Nexus" Statements from C. Kelley, A.R.N.P. VA treatment records additionally reflect diagnoses of other mental disorders, including cognitive disorder and anxiety disorder.  Thus, the medical evidence clearly establishes current acquired psychiatric disorder diagnoses, to include PTSD.  

With respect to the question of medical nexus, the Board acknowledges that there are conflicting medical opinions of record.  In this regard, the Veteran has been afforded several VA examinations to address the etiology of his acquired psychiatric disorder(s) and PTSD.  For example, an August 2007 VA examination diagnosed cognitive disorder and personality disorder; a PTSD diagnosis was established.  However, because the VA examiner failed to provide an opinion as to etiology/nexus the Board remanded the Veteran's claim in April 2010 in order to obtain a new VA examination which would address the etiology of any acquired psychiatric disorder.  That VA examination, conducted in June 2010, determined that the Veteran did not meet the criteria for PTSD, but did satisfy the criteria for anxiety disorder.  However, the examiner stated that she was unable to conclude that the Veteran's anxiety disorder was related to service without resorting to mere speculation.  

Again, VA treatment records indicate that Veteran has been treated for, and diagnosed with "combat-related" PTSD.  See VA Psychological Assessment, August 2005; Psychiatry Progress Note, April 2006; Psychiatry Progress Note, March 2007.  Moreover, in November 2009 and May 2010, the Veteran submitted "nexus" statements from his treating VA mental health professional, C. Kelley.  She indicated that the Veteran had been under her care for PTSD since it was first diagnosed in August 2005.  She further stated that such condition was "the result of stresses and trauma of life-threatening situations experienced by [the Veteran] during his military tour of active duty in the Army, 1968-1970, in Vietnam."  Those stressors included witnessing the death of fellow and enemy soldiers.  Additionally, C. Kelley stated that the Veteran's symptoms of depression, anxiety, isolation, hypervigilance, hyperirritability, hopelessness, and his ability to experience intimacy were all consistent with a diagnosis of PTSD.

Overall, while the evidence outlined above does not support a claim of service connection for an anxiety disorder or cognitive disorder, the evidence is in relative equipoise with respect to the PTSD claim.  Again, in the November 2009 and May 2010 medical statements, C. Kelley, specifically stated that the Veteran's psychiatric symptoms, such as his complaints of depression, anxiety, and hypervigilance, stemmed from his military service, were essentially adequate to support a diagnosis of PTSD, and that the Veteran's symptoms were related to the claimed in-service stressful events.  

As such, on this record, the Board finds that the evidence is in relative equipoise in showing the currently diagnosed PTSD is due to at least one sufficient stressor event that as likely as not was incurred during the Veteran's period of service in Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.









ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


